               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JULIAN R. BLACKSHEAR,

                      Plaintiff,
v.                                                    Case No. 19-CV-276-JPS

DR. LARSON, DR. VAN BUREN,
DR. GALE GRIFFITH, DR. K.                                            ORDER
GRUEBANNE, DR. GRUBER,
WARDEN FOSTER, SECURITY
DIRECTOR MELI, SUPERVISIOR
KEUPPER, YANA PUISIN, J.
MUENCHOW, SGT. BEAHM, DR.
JAMIE ENGSTROM, DR. WHITE, and
DR. MENDENHALL,

                      Defendants.


       Plaintiff Julian R. Blackshear, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$2.97. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). The complaint’s allegations “must be enough to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted).


                                  Page 2 of 7
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Preliminarily, the Court notes that Plaintiff has filed an amended

complaint. (Docket #15). The Court will treat the original complaint as

withdrawn and screen only the amended complaint. Plaintiff alleges that

while incarcerated at Waupun Correctional Institution, he has received

blatantly inadequate mental health care. Defendants are medical, security,

and supervisory staff at the prison. Plaintiff further alleges that he was

retaliated against by some of the Defendants for filing inmate complaints

and lawsuits. Plaintiff claims that he has suffered mental injuries from the

lack of psychological care, including repeated acts of self-harm or

attempted suicide.


                                   Page 3 of 7
       In light of the generous standard of review applicable at the

screening stage, the Court concludes that Plaintiff may proceed on a claim

that the Defendants violated his Eighth Amendment rights. The Eighth

Amendment secures an inmate’s right to medical care. Prison officials

violate this right when they “display deliberate indifference to serious

medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005)

(quotation omitted).

       Deliberate indifference claims contain both an objective and a

subjective component: the inmate “must first establish that his medical

condition is objectively, ‘sufficiently serious,’; and second, that prison

officials acted with a ‘sufficiently culpable state of mind,’ – i.e., that they

both knew of and disregarded an excessive risk to inmate health.” Lewis v.

McLean, 864 F.3d 556, 562–63 (7th Cir. 2017) (quoting Farmer v. Brennan, 511

U.S. 825, 834 (1994) (internal citations omitted)). Acts, and genuine threats,

of self-harm can constitute a serious medical need. Pittman ex rel. Hamilton

v. Cty. of Madison, Ill., 746 F.3d 766, 775–76 (7th Cir. 2014).

       Construing Plaintiff’s allegations liberally, he has demonstrated

psychological issues that, according to him, were not being addressed

appropriately. These issues manifested themselves in repeated incidents of

self-harm. Defendants may argue that they provided Plaintiff appropriate

psychological treatment, and that he is indeed fabricating his suicidal

ideations, but that is a matter for a later time. Some of the Defendants may

also lack personal involvement in the events of this case, or may argue that

they were entitled to rely on the medical staff and/or the proper chain of

command. Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010); Burks v.

Raemisch, 555 F.3d 592, 595–96 (7th Cir. 2009). The Court leaves it to those

Defendants to raise any such concerns via motion practice.


                                   Page 4 of 7
       Plaintiff will not be permitted to proceed on a retaliation claim. Such

claims require the plaintiff to show that “(1) he engaged in activity

protected by the First Amendment; (2) he suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First

Amendment activity was at least a motivating factor in the Defendants’

decision to take the retaliatory action.” Bridges v. Gilbert, 557 F.3d 541, 546

(7th Cir. 2009) (quotation omitted). Thus, proof of a First Amendment

retaliation claim in this case will involve distinct facts and legal issues from

the Eighth Amendment medical care claim. The claims do not belong

together in one lawsuit. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

It is not clear which Defendants are targeted by Plaintiff’s retaliation claim,

so the Court will not dismiss any Defendants at this time. Further factual

development will enable Defendants to seek dismissal from this action if

that is appropriate.

       In sum, the Court finds that Plaintiff may proceed on the following

claim pursuant to 28 U.S.C. § 1915A(b): Deliberate indifference to Plaintiff’s

serious medical needs, in violation of the Eighth Amendment, by all

Defendants.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on the Defendants;




                                  Page 5 of 7
       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court, the

Defendants shall file a responsive pleading to the complaint within sixty

(60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee, $347.03, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202



                                 Page 6 of 7
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 2nd day of April, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 7 of 7
